Exhibit10.2

 

[Participant’s Name]

 

American Science & Engineering, Inc.

2005 Equity and Incentive Plan

 

Restricted Stock Award Agreement

 

American Science & Engineering, Inc.

829 Middlesex Turnpike

Billerica, Massachusetts 01821

 

Ladies and Gentlemen:

 

The undersigned (i) acknowledges that he has received an award (the “Award”) of
restricted stock from American Science & Engineering, Inc. (the “Company”) under
the 2005 Equity & Incentive Plan (the “Plan”), subject to the terms set forth
below and in the Plan; (ii) further acknowledges receipt of a copy of each of
the Plan as in effect on the date hereof and the most recently issued prospectus
with respect to the shares issued under the Plan; and (iii) agrees with the
Company as follows:

 

1.               Effective Date.  This Agreement shall take effect as of
[Effective Date], which is the date of grant of the Award.

 

2.               Shares Subject to Award.  The Award consists of [# of shares]
shares (the “Shares”) of common stock of the Company (“Stock”).  The
undersigned’s rights to the Shares are subject to the restrictions described in
this Agreement and the Plan (which is incorporated herein by reference with the
same effect as if set forth herein in full) in addition to such other
restrictions, if any, as may be imposed by law.

 

3.               Meaning of Certain Terms.  Except as otherwise expressly
provided, all terms used herein shall have the same meaning as in the Plan.  The
term “vest” as used herein with respect to any Share means the lapsing of the
restrictions described herein with respect to such Share.

 

4.               Nontransferability of Shares.  The Shares acquired by the
undersigned pursuant to this Agreement shall not be sold, transferred, pledged,
assigned or otherwise encumbered or disposed of except as provided below and in
the Plan.

 

5.               Forfeiture Risk.  If the undersigned ceases to be employed by
the Company and its subsidiaries for any reason, including death (except as to
the proration provided for in Paragraph 11 below), any then outstanding and
unvested Shares acquired by the undersigned hereunder shall be automatically and
immediately forfeited.  The undersigned hereby (i) appoints the Company as the
attorney-in-fact of the undersigned to take such actions as may be necessary or
appropriate to effectuate a transfer of the record ownership of any such shares
that are unvested and forfeited hereunder, (ii) agrees to deliver to the
Company, as a precondition to the issuance of any certificate or certificates
with respect to unvested Shares hereunder, one or more stock powers, endorsed in
blank, with respect to such Shares, and (iii) agrees to sign such other powers
and take such other actions as the Company may reasonably request to accomplish
the transfer or forfeiture of any unvested Shares that are forfeited hereunder.

 

6.               Retention of Certificates.  Any certificates representing
unvested Shares shall be held by the Company.  If unvested Shares are held in
book entry form, the undersigned agrees that the Company may give stop transfer
instructions to the depository to ensure compliance with the provisions hereof.

 

7.               Vesting of Shares.  The Shares acquired hereunder shall vest
upon the achievement of performance targets of the Company, as more particularly
described herein (“Performance-Vested Shares”).  The Performance Goals shall be
established by the Committee based on one or more of the following objective
criteria prior to the beginning of such Performance Period or within such period
after the beginning of the Performance Period (as defined in the Plan) as shall
meet the requirements to be considered “pre-established objective performance
goals” for purposes of the regulations issued under Section 162(m) of the Code:
(i) increases in the price of the Common Stock, (ii) market share, (iii) sales,
(iv) revenue, (v) return on equity, assets, or capital, (vi) economic profit
(economic value added), (vii) total shareholder

 

--------------------------------------------------------------------------------


 

return, (viii) costs, (ix) expenses, (x) margins, (xi) earnings (including
EBITDA) or earnings per share, (xii) cash flow (including adjusted operating
cash flow), (xiii) customer satisfaction, (xiv) operating profit, (xv) net
income, (xvi) research and development, (xvii) product releases, (xviii)
manufacturing, or (xix) any combination of the foregoing, including without
limitation, goals based on any of such measures relative to appropriate peer
groups or market indices, as more particularly outlined on Exhibit A attached to
this Agreement. The restrictions on Performance-Vested Shares shall lapse in
accordance with the following terms:  as soon as practicable following the
delivery to the Company of its audited financial statements for the fiscal year,
the Compensation Committee shall determine whether the Performance Goals have
been met; restrictions on the Performance-Vested Shares will lapse, pro-rata as
each or any of the Performance Goals are met; and if the Company has not met any
portion of the Performance Goals prior to the end of the fiscal year ending on
or before [Fiscal Year Date], one half (1/2) of the pro-rata portion of the
Performance-Vested Shares attributable to such unattained goals shall
immediately vest, and one half (1/2) shall be automatically and immediately
forfeited.

 

Notwithstanding the foregoing, no shares shall vest on any vesting date
specified above unless the undersigned is then, and since the date of grant has
continuously been, employed by the Company or its subsidiaries.  In the event of
a Change in Control, the Administrator may require that any amounts delivered,
exchanged or otherwise paid in respect of outstanding and then unvested Shares
be placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan.  References
in this Agreement to the Shares shall refer, mutatis mutandis, to any such
restricted amounts.Vesting Upon Retirement.  If the Participant is terminated by
reason of retirement prior to the end of the fiscal year ending on or before
[Fiscal Year Date] and the Participant’s age is equal to or greater than 65 and
the Participant’s age plus length of service is equal to or greater than 70, one
half (1/2) of the pro-rata portion of the Performance-Vested Shares reflecting
the percentage of such Option that was accrued by the Company on its books at
the time of the Participant’s retirement date shall immediately vest, and one
half (1/2) shall be automatically and immediately forfeited.

 

8.               Vesting Upon Death.  If the Participant’s employment is
terminated by reason of his or her death, the Shares shall become vested, and
the restrictions lifted, on a prorated basis reflecting the percentage of such
Shares that was accrued by the Company on its books at the time of the
Participant’s death.  In such event, the restrictions will be lifted from such
prorated portion of the Shares, and such prorated Shares shall be freely
transferable to the person(s) to whom the Participant’s share rights pass by
will or by the applicable laws of descent and distribution.

 

9.               Legend.  Any certificates representing unvested Shares shall be
held by the Company, and any such certificate shall contain a legend
substantially in the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF
AMERICAN SCIENCE & ENGINEERING, INC, 2005 EQUITY AND INCENTIVE PLAN AND A
RESTRICTED STOCK AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND
AMERICAN SCIENCE & ENGINEERING, INC.  COPIES OF SUCH PLAN AND AGREEMENT ARE ON
FILE IN THE OFFICES OF AMERICAN SCIENCE & ENGINEERING, INC.

 

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares, without the
aforesaid legend, to be issued and delivered to the undersigned.  If any Shares
are held in book-entry form, the Company may take such steps as it deems
necessary or appropriate to record and manifest the restrictions applicable to
such Shares.

 

10.         Dividends, etc.  The undersigned shall be entitled to (i) receive
any and all dividends or other distributions paid with respect to those Shares
of which he is the record owner on the record date for such dividend or other
distribution, and (ii) vote any Shares of which he is the record owner on the
record date for such vote; provided, however, that any property (other than
cash) distributed with respect to a share of Stock (the “associated share”)
acquired hereunder, including without limitation a distribution of Stock by
reason of a stock dividend, stock split or otherwise, or a distribution of other
securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited if and when the associated share is so forfeited;  and further
provided, that the Administrator may require that any cash distribution with
respect to the Shares other than a normal cash dividend be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.  References in this Agreement
to the Shares shall refer, mutatis mutandis, to any such restricted amounts.

 

11.         Sale of Vested Shares.  The undersigned understands that he will be
free to sell any Share once it has vested, subject to (i) satisfaction of any
applicable tax withholding requirements with respect to the vesting or transfer
of such Share;

 

2

--------------------------------------------------------------------------------


 

(ii) the completion of any administrative steps (for example, but without
limitation, the transfer of certificates) that the Company may reasonably
impose; and (iii) applicable requirements of federal and state securities laws.

 

12.         Certain Tax Matters.  The undersigned expressly acknowledges the
following:

 

a.               The undersigned has been advised to confer promptly with a
professional tax advisor to consider whether the undersigned should make a
so-called “83(b) election” with respect to the Shares.  Any such election, to be
effective, must be made in accordance with applicable regulations and within
thirty (30) days following the date of this Award.  The Company has made no
recommendation to the undersigned with respect to the advisability of making
such an election.

 

b.              The award or vesting of the Shares acquired hereunder, and the
payment of dividends with respect to such Shares, may give rise to “wages”
subject to withholding.  The undersigned expressly acknowledges and agrees that
his rights hereunder are subject to his promptly paying to the Company in cash
(or by such other means as may be acceptable to the Company in its discretion,
including, if the Administrator so determines, by the delivery of previously
acquired Stock or shares of Stock acquired hereunder or by the withholding of
amounts from any payment hereunder) all taxes required to be withheld in
connection with such award, vesting or payment.

 

 

Very truly yours,

 

 

 

 

 

(Signature of Employee)

 

 

Dated:

 

 

 

 

The foregoing Restricted Stock
Award Agreement is hereby accepted:

 

 

 

AMERICAN SCIENCE & ENGINEERING, INC.

 

 

 

 

 

By

 

 

 

3

--------------------------------------------------------------------------------